Case 4:18-cr-40019-KES Document 121 Filed 06/01/20 Page 1 of 8 PageID #: 1134




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:18-CR-40019-02-KES

                   Plaintiff,
                                               ORDER DENYING MOTION FOR
       vs.                                     RELIEF UNDER THE FIRST STEP
                                                          ACT
KEVIN CLINTON MOREHOUSE,

                   Defendant.


       Defendant, Kevin Clinton Morehouse, moves for compassionate relief

under 18 U.S.C. § 3582(c)(1)(A)(i). Dockets 107, 114. Plaintiff, the United States

of America, opposes the motion. Docket 117. For the following reasons, the

court denies defendant’s motion for compassionate relief.

                                 BACKGROUND

       Morehouse pleaded guilty to conspiracy to distribute a controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. Docket 39. The court

sentenced Morehouse to 60 months in custody and 8 years of supervised

release. Docket 103. Morehouse is eligible for home confinement on December

22, 2020, and his anticipated release date is June 21, 2021. Docket 111 at

274.

       Defendant is currently incarcerated in a minimum-security facility,

Yankton Federal Prison Camp. Id. at 271-72, 274. There are no confirmed

COVID-19 cases at Yankton FPC. Docket 117 at 21; see also Federal Bureau of

Prison, https://www.bop.gov/coronavirus/ (last accessed on June 1, 2020)

(Yankton FPC is not listed as a facility with any recorded COVID-19 cases).
Case 4:18-cr-40019-KES Document 121 Filed 06/01/20 Page 2 of 8 PageID #: 1135




      Morehouse is 40 years old. Docket 110 at 1. His chronic medical

conditions include severe lung disease (Interstitial Pulmonary Disease) and

asthma. Docket 110 at 3, 5, 11, 15, 19, 22, 31, 38, 42-44, 58-59, 61-66, 69,

75, 78-80, 82-85.

      On April 6, 2020, Morehouse submitted a letter to the Warden of

Yankton FPC requesting an early release to home confinement because of

COVID-19 and his health conditions. Id. at 1. The Warden’s Office stamped the

letter as received on April 7, 2020. Id. On April 8, 2020, the warden denied

Morehouse’s request. Id. at 2. On April 20, 2020, Morehouse filed a pro se

motion with the court for relief under the First Step Act. Docket 107.

                                 DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act. Pub. L. No. 115-391,

132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

                                        2
Case 4:18-cr-40019-KES Document 121 Filed 06/01/20 Page 3 of 8 PageID #: 1136




and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13. The burden to establish that a sentence reduction is

warranted under 18 U.S.C. § 3582(c) rests with the defendant. See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Morehouse argues that the “unprecedented and extraordinary risk posed

by the global COVID-19 pandemic” and his serious health conditions satisfy

the “extraordinary and compelling reason” standard under 18 U.S.C.

§ 3582(c)(1)(A)(i). Docket 114 at 1. Morehouse requests a sentence of time

served, and if deemed necessary by the court, a period of home conferment as a

condition of his supervised release. Id.

I.    Administrative Exhaustion

      Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). The United States argues that

Morehouse’s motion should be denied for his failure to exhaust his

administrative remedies with the BOP. Docket 117 at 8. Morehouse contends

that he satisfied the exhaustion requirement. Docket 114 at 4-5.

                                           3
Case 4:18-cr-40019-KES Document 121 Filed 06/01/20 Page 4 of 8 PageID #: 1137




      The warden received Morehouse’s request on April 7, 2020. Docket 110

at 1. The 30-day period expired on May 7, 2020, which is 30 days from the date

the warden received Morehouse’s request. Thus, Morehouse’s motion is ripe for

review on the merits.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for “extraordinary and compelling reason other than,

or in combination with, the reasons described in subdivisions (A) through (C)”

as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13 cmt.

n.1(D).

      After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

As a result, district courts are left to determine whether the policy statement of

                                         4
Case 4:18-cr-40019-KES Document 121 Filed 06/01/20 Page 5 of 8 PageID #: 1138




the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 2019 WL 4942051, at *2 (S.D. Iowa Oct. 8,

2019). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at

*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 579

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex.

2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D. Conn.

Feb. 7, 2020).

      Morehouse contends that his circumstances warrant relief under USSG

§ 1B1.13, comment note 1(D). Docket 114 at 5, 11-12. Morehouse argues that

his medical conditions put him at high-risk of severe illness if he contracts

COVID-19. Id. at 8-9. COVID-19 appears to pose a particular risk for

individuals with certain existing health conditions. These include a

                                          5
Case 4:18-cr-40019-KES Document 121 Filed 06/01/20 Page 6 of 8 PageID #: 1139




compromised immune system, chronic lung disease, diabetes, kidney disease,

heart disease, and asthma. Groups at Higher Risk for Severe Illness, Ctrs. for

Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (last updated May 14,

2020).

      The court has reviewed the medical records submitted in this case.

Morehouse has severe lung disease (Interstitial Pulmonary Disease) and

asthma. Docket 110 at 3, 5, 11, 15, 19, 22, 31, 38, 42-44, 58-59, 61-66, 69,

75, 78-80, 82-85. Morehouse’s asthma is listed as a resolved condition per

BOP medical records. Id. at 3. Morehouse takes medication to manage these

conditions. Id. at 105-08. Although Morehouse has medical conditions that

theoretically put him at a higher risk for severe illness if he contracted COVID-

19, that has not been the case as of yet.

      Additionally, Morehouse’s motion has not shown that the BOP’s response

to the pandemic at Yankton FPC has been inadequate in any way. See United

States v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“[T]he

mere possibility of contracting a communicable disease such as COVID-19,

without any showing that the Bureau of Prisons will not or cannot guard

against or treat such a disease, does not constitute an extraordinary or

compelling reason for a sentence reduction under the statutory scheme.”).

Yankton FPC encourages its inmates to practice social distancing, wear facial

masks, and wash their hands frequently. See Docket 111 at 246-48. And

Yankton FPC has yet to report a confirmed case of COVID-19. Thus, the court

                                        6
Case 4:18-cr-40019-KES Document 121 Filed 06/01/20 Page 7 of 8 PageID #: 1140




finds that Morehouse’s circumstances do not clear the high bar necessary to

warrant a sentence reduction under USSG § 1B1.13 comment note 1(D). See

Condon, 2020 WL 2115807, at *4 (denying motion for compassionate release

because, though defendant suffered from significant health problems,

defendant did not “demonstrate that her susceptibility to COVID-19 while

incarcerated presents an extraordinary and compelling reason for a sentence

reduction” and noting that there were no positive COVID-19 cases at

defendant’s facility).

      Next, Morehouse argues that he also meets the criteria of extraordinary

and compelling reasons under the medical conditions category, USSG § 1B1.13

comment note 1(A). Docket 114 at 12; Docket 120 at 10. As discussed above,

the medical records show that Morehouse has at least one severe medical

condition. But nothing in the record suggests that Morehouse’s ability “to

provide self-care within the environment of a correctional facility” has been

substantially diminished because of COVID-19. USSG § 1B1.13 cmt. n.1(A).

Morehouse’s medical conditions are currently being managed with medication

in Yankton FPC, a facility with no positive COVID-19 cases as of yet. See

Docket 110 at 10-12. Additionally, although Morehouse is unable to practice

preventative measure as effectively in custody as he would in home

confinement, Yankton FPC does encourage inmates to wash their hands

frequently, wear facial masks, and practice social distancing when feasible.

Docket 111 at 246-48; Docket 120-1. Morehouse can do all those

recommendations to some extent. See Docket 120-1. Thus, the court finds that

                                        7
Case 4:18-cr-40019-KES Document 121 Filed 06/01/20 Page 8 of 8 PageID #: 1141




Morehouse does not satisfy the criteria under USSG § 1B1.13 comment note

1(A).

                                  CONCLUSION

        Morehouse has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

        ORDERED that defendant’s motion for relief under the First Step Act

(Docket 107) is denied.

        Dated June 1, 2020.
                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        8
